This appeal was lodged in this court under date of August 3, 1933. On the 4th day of September, 1934, the defendant in error filed a confession of error on behalf of the board of equalization of Beckham county, Okla., stating in substance that this court, in cause No. 23874, Grieves v. State ex rel. County Attorney, opinion rendered June 19, 1934, 168 Okla. 642,35 P.2d 453, decided the questions involved in this proceeding contrary to the contention of the defendant in error, and agreed that the cause may be reversed and remanded, with directions to set aside the order of the district court of Beckham county, Okla., spreading an assessment upon the personal tax rolls in said county for the year 1932 against the said plaintiff in error.
This court has examined the proceedings and the opinion cited, and is of the opinion that the confession of error should be taken as true and the cause reversed and remanded, with directions.
The cause is therefore reversed and remanded, with directions to the trial court to vacate, cancel, and set aside its order in this cause spreading said assessment upon the tax roll of said county for the year 1932 against the plaintiff in error herein.